 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBerryfast, Inc. and Sequoia District Council of Car-penters, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, Petitioner. Case32-RC-1418October 12, 1982DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-mrnmber panel has considered a determinative chal-lenge and objections to an election held on Septem-ber 11, 1981,1 and the Hearing Officer's report rec-ommending disposition of same. The Board has re-viewed the record in light of the exceptions andbriefs, and hereby adopts the Hearing Officer'sfindings and recommendations2only to the extentthey are consistent with the following opinion.Employee Jeannette Turner began a pregnancyleave of absence in May 1981.3 She returned towork at the end of October, worked 3 or 4 weeks,and then quit. Larry Gooden, the employer's chiefoperating officer, composed the Excelsior list4forthe September 11 election from the August 7 pay-roll list. Due to her leave of absence, JeannetteTurner's name was not on the August 7 payrolland, consequently, her name did not appear on theExcelsior list.During the weeks prior to the election, Turnerdiscussed the question of her eligibility to votewith her husband, David, who was a Berryfast em-ployee and who ultimately voted in the election.Jeannette and David Turner's uncertainty aboutJeannette's eligibility to vote resulted in DavidTurner approaching Larry Gooden on the electionday, about 15 minutes prior to the opening of thepolls. He asked Gooden whether his wife was eligi-ble to vote. Gooden replied that her name was noton the list and she was therefore ineligible.The Hearing Officer found that, as an employeeon a leave of absence with an expectation ofreturn, Jeannette Turner was eligible to vote in theSeptember 11 election. He recommended that theelection be set aside because the Employer's mis-taken statement that Turner was ineligible prevent-The Regional Director conducted the election pursuant to a Stipula-tion for Certification Upon Consent Election. The tally was 18 for, and17 against, the Petitioner; there was I challenged ballot, a sufficientnumber to affect the results.2 In the absence of exceptions, we adopt, pro forma, the Hearing Offi-cer's recommendations that the challenge to Anthony Gunn's ballot besustained and that the Employer's Objections 2, 3, 4, and 5 be overruled.3 All dates, unless otherwise indicated are in calendar year 1981.4Excelsior Underwear Inc., 156 NLRB 1236 (1966).265 NLRB No. 4ed her from voting. The Petitioner excepts to theHearing Officer's recommendation. We find meritin this exception.The Hearing Officer correctly noted in his deci-sion that, although a party is generally estoppedfrom profiting from its own misconduct, we havein the past overlooked this principle in circum-stances where employees have been disenfranchisedthrough no fault of their own. For example, inboth Glen McClendon Trucking Co., Inc., 255NLRB 1304 (1981), and Cal Gas Redding, Inc., 241NLRB 290 (1979), we set aside elections based onemployer's objections where employees wereunable to vote because they were away from thepolling place in the normal course of their dutiesfor the employer. Our primary concern in thesecases was with the disenfranchisement of the em-ployees involved, not with any separate employerclaim of reliance upon orderly Board proceedings.The Hearing Officer also relied on Kansas CityBifocal Company, 236 NLRB 1663 (1978), wherethe Board-on the basis of the union's objection-set aside an election because the employer incor-rectly told an employee on sick leave that he wasineligible to vote. The Board found that the em-ployer, by usurping the Board's authority to deter-mine election eligibility, had interfered with our or-derly election processes. Here, unlike Kansas CityBifocal, the Employer is objecting to its own con-duct, and therefore it cannot reasonably claim reli-ance on the Board's processes. Where a party to anelection, through its own action, negligence, orgood-faith mistake, has prevented an eligible em-ployee from voting, only the other, non-actingparty has any foundation for an objection based ona breakdown in the Board's processes. To hold oth-erwise would invite abuse of both the Board's elec-tion procedures and the postelection objectionprocess. Since the Employer attempts to rely on itsown actions, and its conduct has not prejudiced theother party to the election, the proper focus in thiscase is solely on the disenfranchisement of an eligi-ble voter. Accordingly, we must examine JeannetteTurner's conduct to determine whether she tooksufficient reasonable steps in attempting to exerciseher right to vote.In Versail Manufacturing, Inc., Subsidiary of Phil-ips Industries, Inc., 212 NLRB 592 (1974), we re-jected an employer's attempt to set aside an elec-tion because of an employee's inability to reach thepolling place based on our determination that theemployee's failure to vote resulted from his behav-ior in going off on a frolic of his own. Similarlyhere, Turner's own conduct was instrumental inher not voting. Even though she lived nearby, shedid not show up at the plant in person and attempt82 BERRYFAST, INC.to vote. Instead, she sent her husband to determineher eligibility. Her husband did not follow theinstructions on the Board's "Notice of Election"that directed him to communicate any questionsconcerning eligibility rules to the Regional Direc-tor or the agent in charge of the election.5Rather,he relied on the statement of the Employer's repre-sentative, Larry Gooden, and did not pursue thematter any further. Based on these specific facts,we find Jeannette Turner did not take sufficientreasonable steps to vote and therefore we will notset aside the election based on her failure to case aballot. Moreover, we note that Turner's failure tovote is the only possible wrong before us. Sinceshe has quit her job and would be ineligible to votein a second election, we could not remedy her fail-ure to vote by running another election.I The notice of election provides, inter alia, that "any employee whodesires to obtain any further information concerning the terms and condi-tions under which this election is to be held or who desires to raise anyquestions concerning the holding of an election, the voting unit, or eligi-bility rules may do so by communicating with the Regional Director oragent in charge of the election."CERTIFICATION OFREPRESENTATIVEIt is hereby certified that the majority of thevalid ballots have been cast for Sequoia DistrictCouncil df Carpenters, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, andthat, pursuant to Section 9(a) of the National LaborRelations Act, as amended, the foregoing labor or-ganization is the exclusive representative of all theemployees in the following appropriate unit forpurposes of collective bargaining with respect torates of pay, wages, hours of employment, andother terms and conditions of employment:All full-time and regular part-time productionand maintenance employees including employ-ees in the following departments: Production,Tool Assembly and Parts, Engineering, Ma-chine Shop, Quality Control, Shipping, Re-ceiving and Warehouse, Maintenance and em-ployees in the following job classifications:leadmen, Numerical Control (N/C) operators,draftsmen and truck drivers employed by theEmployer at its 1648 W. Tulare Avenue,Tulare, California facility; excluding officeclerical employees, sales employees, profes-sional employees, guards and supervisors asdefined in the Act.83